COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00277-CV


IN RE TOBY BOWEN                                                  RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

stay are denied.

                                                   PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DELIVERED: August 4, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).